Citation Nr: 0113623	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1993 to 
April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and February 1998 rating 
actions of the Department of Veterans Affairs (VA) regional 
office (RO) located in Boston, Massachusetts. 

In a March 1999 rating action, the RO denied the issue of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a ureteral 
stricture.  Later in March 1999, the RO notified the veteran 
and his representative of this decision and of his appellate 
rights.  No statement which could be construed as a notice of 
disagreement with the denial of this increased rating claim 
was received at the RO within one year of the March 1999 
notification of the decision.  Consequently, the RO's March 
1999 denial of a disability rating greater than 10 percent 
for the service-connected residuals of a ureteral stricture 
is final.  38 U.S.C.A. § 7105(c) (West 1991).  

A hearing was held before the undersigned member of the Board 
sitting at the RO in March 2001.  At that time the issue of 
entitlement to an increased rating for residuals of a 
ureteral stricture was inaccurately stated as being in 
appellate status.  Accordingly, the Board construes the 
veteran's testimony concerning this issue as a claim for an 
increased rating.  This new issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  A right knee disability was present at the time of the 
veteran's entrance into active military duty.  

2.  The veteran's preservice right knee disability underwent 
a chronic increase in severity beyond normal progression 
during his active military duty.  


CONCLUSIONS OF LAW

1.  A right knee disability clearly and unmistakably existed 
at the time of the veteran's entrance into active military 
duty and the presumption of soundness on entry is rebutted.  
38 U.S.C.A. §  1111, (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  

2.  The veteran's preservice right knee disability was 
aggravated beyond normal progression during his active 
military duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

The Court's order noted that the VCAA, inter alia, created 
new VA duties which indicated that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)).  See also, 
id. at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In this regard, the Board notes that, by virtue of the June 
1998 statement of the case, the RO notified the veteran of 
the evidence necessary to substantiate his service connection 
claim.  In addition, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
No additional sources of pertinent medical treatment have 
been acknowledged by the veteran.  Thus, it appears that all 
evidence identified by the veteran relative to his service 
connection claim has been obtained and associated with the 
claims folder.  Consequently, the Board concludes that the RO 
has met its duty to assist the veteran in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) and that the 
current decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

Private medical records dated from March 1993 to May 1993 
prior to the veteran's actual entry into active military duty 
in May 1993 reflect periodic treatment for a dislocated right 
patella.  A March 1993 report shows that the veteran was 
treated initially in February 1993 after injuring his right 
knee at work.  The diagnosis was dislocated right patella.  
Pertinent symptomatology noted at treatment sessions in March 
1993 included tenderness, 1+ effusion, a slight increase in 
the Q angle, slight swelling, and limitation of motion.  
Later in March 1993 a physician concluded that the veteran 
would have no permanent residual disability and that the 
"end-result" should occur in six to eight weeks.  At a 
treatment session completed at the beginning of May 1993, 
slight atrophy and slight synovial thickening were reported. 

On May 11th 1993, an orthopedic examination was conducted in 
conjunction with entry into active.  An examination of the 
veteran's right knee was negative except for 5/8-inch atrophy 
of his right thigh.  X-rays taken of this joint were also 
negative.  Build-up of the veteran's right thigh with 
exercises was recommended.  

The service entrance examination report is dated in January 
1993.  This report contains an interval history reflecting 
that the veteran had been receiving treatment for a 
dislocated right knee.  The report references the May 11, 
1993 orthopedic examination which showed atrophy of the right 
thigh.

The evidence shows that the report of the enlistment 
examination conducted in January 1993 indicates that the 
veteran had dislocated his right knee approximately one month 
before the evaluation and that he had described no problems 
since the initial injury.  The enlistment examination 
demonstrated that the veteran's lower extremities were 
normal.

The service medical records show that the veteran was seen at 
sick bay in January 1995 for complaints of right knee pain, 
intermittent numbness, tingling in this joint, and occasional 
numbness to his right foot.  The veteran reported having 
sustained trauma during "horse play" with a shipmate and 
described feeling a popping sensation outward.  A physical 
examination was positive for edema with possible effusion of 
the right patella, guarding pain with palpation, and 
ecchymosis.  Possible right patellar dislocation was 
assessed.  

He was seen in February 1995 for right knee complaints.  The 
assessment was medial collateral sprain.  He was to continue 
on crutches.  He was evaluated later in February 1995 for 
posterior knee and calf stiffness and edema.  The examination 
showed effusion, a positive lateral patellar apprehension, 
+/- medial collateral laxity.  The veteran underwent an 
arthrocentesis of his right knee for removal of fluid from 
this joint.  Following this procedure, an evaluation 
indicated some improvement in the range of motion with 
extension to 0 degrees and flexion to 120 degrees.  X-rays 
showed no fracture but mild calcification about the medial 
patella.  

The veteran was seen in September 1996, for bilateral knee 
pain, weakness, numbness, and tingling.  An examination 
showed mild edema, tenderness on the medial side of the 
patella, crepitus, a negative drawer's sign, and a negative 
McMurray's test.  The assessment was bilateral knee pain.

A February 1997medical assessment, conducted in conjunction 
with the separation examination, showed that the veteran 
continued to complain of right knee pain.  It was reported 
that the veteran was not using any medication and that he was 
able to fully ambulate.  The evaluation was described as 
normal and was not considered to be disabling.  

The February 1997 separation examination showed that the 
veteran was status post patella dislocation in 1992 and 1995.  
He did not require medication and his activity was not 
limited.  The examination of the right knee showed full range 
of motion and no instability.  There was crepitus.  The 
military physician noted that the veteran was status-post 
patellar dislocation which did not require medication, did 
not limit his activity.  

In March 1997, the veteran underwent an evaluation to 
determine whether any further treatment was required prior to 
his discharge from active service.  At that time he 
complained of "left knee" complaints.  There was a history 
of patella dislocations in 1992 and 1995.  The veteran 
complained of occasional patella pain and stiffness upon 
awakening, which loosen upon walking.  The assessment was 
history of past patella subluxation, which existed prior to 
entry into service, with no occurrences in two years and with 
a normal current examination.  Based on these findings, the 
examiner concluded that there was no reason for any further 
evaluation at that time.  The veteran was discharged from 
active duty on April 24, 19997.

The veteran was seen at a VA outpatient clinic on April 28, 
1997 for a continuing knee injury.  He veteran reported that 
his knee occasionally gave out.  He stated that there was 
increased pain upon rising in the morning and when running.  
It popped when moved occasionally.  He stated that he was 
very active, worked out, and ran.  His right knee was often a 
problem.  

The examination showed some soft tissue swelling along the 
medial aspect.  There was full range of motion and good 
muscle strength.  X-rays showed some spurring and joint space 
narrowing.  The diagnostic impression was status post 
dislocation of the right knee with recurrent pain and 
instability as well as a possible torn meniscus or possible 
degenerative joint disease.  He was referred to physical 
therapy.  The veteran underwent physical therapy in May and 
June 1997.

A VA orthopedic examination for compensation purposes was 
conducted in June 1997.  At that time the veteran of pain in 
his right knee which started in 1993 with a dislocation of 
the right patella.  The dislocation recurred in 1995.  He 
described pain upon initially rising in the morning and on 
running.  He was currently employed in a warehouse doing 
heavy laboring type work.  He stated that his right knee 
bothered him when he did heavy lifting.

The examination demonstrated full range of motion.  There was 
crepitus and hypermobility of the patella.  The McMurray's 
test was negative and ligaments were stable.  The examiner 
indicated that x-rays had been taken at a VA facility three 
weeks earlier.  The diagnosis was recurrent dislocation of 
the right patella with chondromalacia of the patella.  

A hearing was held before the undersigned member of the Board 
sitting at the RO in March 2001.  At that time the veteran 
provided testimony concerning an issue not currently before 
the Board. 

Analysis

The record shows that the veteran received treatment 
beginning in March 1993, prior to service, for a dislocation 
of the right patella.  The associated symptoms resolved by 
early May 1993.  However, at the time of his entrance into 
active duty on May 12th, 1993, 5/8-inch atrophy of his right 
thigh was reported.  

Accordingly, the Board concludes that a right knee disability 
clearly and unmistakably was present when the veteran went on 
active military duty.  Thus the presumption of soundness on 
entry is rebutted.  The next aspect of the veteran's claim to 
be determined is whether the preservice right knee disorder 
was aggravated by his active service beyond normal 
progression.  

In this regard, as previously stated, the only abnormality 
shown at the time of entry was 5/8-inch atrophy of his right 
thigh.  No complaint or symptoms were reported.   
Additionally, the veteran experienced no problems with his 
knee for approximately a year and one half until a January 
1995 injury to this joint.  Associated examinations of the 
veteran's right knee showed pain, intermittent numbness and 
tingling, edema, effusion, and ecchymosis.  Treatment 
included crutches and drainage of the right knee. 

Despite improvement in the veteran's right knee disorder, 
some symptomatology remained at the time of his separation 
from service.  The February 1997 separation examination and 
March 1997 evaluation showed crepitus and complaints of pain 
and stiffness.  Apparently, the symptoms were such that the 
veteran sought treatment at a VA facility in April 28, 1997, 
four days after his discharge from active duty.  X-rays at 
the time indicated the possible presence arthritis of the 
right knee.  Moreover, the veteran's right knee 
symptomatology required physical therapy in May and June 
1997. Additionally, a VA examination conducted just two 
months after the veteran's discharge from active military 
duty demonstrated continued complaints of right knee pain and 
objective findings of crepitus of the patella and 
hypermobility.  

Accordingly, the Board finds that the preservice right knee 
disability underwent a chronic increase in pathology beyond 
its natural progression during such service.  As such, 
service connection for a right knee disorder is warranted.


ORDER

Service connection for a right knee disability is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



